Per Curiam.
By order dated January 31, 2011, the Vermont Professional Responsibility Board publically reprimanded respondent after finding that he engaged in professional misconduct by, among other things, attempting to introduce inadmissible evidence in a criminal trial in violation of a court’s pretrial ruling (In re Pannu, 188 Vt 279, 5 A3d 918, 2010 VT 58 [2010]).
As a result of the discipline imposed in Vermont, petitioner moves for an order imposing discipline pursuant to this Court’s *1176rules (see 22 NYCRR 806.19). Respondent has filed a responsive affidavit in which he acknowledges the misconduct and does not raise any available defenses to the imposition of discipline (see 22 NYCRR 806.19 [d]). Accordingly, we grant petitioner’s motion and further conclude that, under the circumstances presented, respondent should be censured in this state.
Mercure, J.E, Peters, Spain, Stein and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.